Citation Nr: 0942708	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-23 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left base of the neck involving Muscle 
Group I, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a left shoulder 
disability, secondary to a gunshot wound to the left base of 
the neck, currently rated as 10 percent disabling, for the 
period through September 4, 2008.

3.  Entitlement to an increased rating for a left shoulder 
disability, secondary to a gunshot wound to the left base of 
the neck, currently rated as 10 percent disabling, for the 
period since September 5, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied increased ratings for the 
disabilities noted above.

In May 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing.  A copy of the 
transcript is of record.

In July 2008, the claims were remanded by the Board for 
further development.  The claims are again before the Board 
for appellate review.

The issue of entitlement to an increased rating for a left 
shoulder disability, secondary to a gunshot wound to the left 
base of the neck, for the period since September 5, 2008 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The record raises the issue of entitlement to service 
connection for an impingement syndrome of the rotator cuff 
complex secondary to gunshot wound residuals.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The Veteran's residuals of a gunshot wound to the left 
base of the neck involving Muscle Group I are not severe.

2.  For the period prior to September 4, 2008, the Veteran's 
left shoulder disability, secondary to a gunshot wound to the 
left base of the neck, has been not manifested by limitation 
of arm motion to the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound to the left base of the neck 
involving Muscle Group I have not been met.                38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.73, Diagnostic 
Code 5301 (2009).

2.  For the period prior to September 4, 2008, the criteria 
for a rating in excess of 10 percent for a left shoulder 
disability, secondary to a gunshot wound to the left base of 
the neck, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in February 2004 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claims on appeal.  
Specifically, VA did not inform the Veteran of how disability 
evaluations and effective dates are assigned.  The record, 
however, shows that any prejudice that this error caused was 
harmless, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claims.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Veteran has been provided with multiple VA examinations, 
the opportunity for a hearing, and his claims were most 
recently readjudicated in September 2009.  The Veteran had 
many opportunities to participate in the adjudication of his 
claims.  There is no indication that the Veteran has been 
prejudiced in any way from lack of timely notice.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505, 510 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  38 U.S.C.A. § 7104(a).  When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b).

The Veteran argues that he is entitled to a higher evaluation 
for residuals of a gunshot wound of the left base of the neck 
with involvement of the trapezius muscle (Muscle Group I).  
The Veteran is right-handed.  The Veteran's muscle disability 
is currently rated at 20 percent under 38 C.F.R. § 4.73, 
Diagnostic Code 5301.  Diagnostic Code 5301, which pertains 
to Muscle Group I, provides that a 20 percent rating is 
assigned for moderately severe limitation, and a 30 percent 
rating is assigned for severe limitation.

Moderately severe disabilities of the muscles are caused by a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Objective findings include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  There is 
indication on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56.

Severe disabilities of muscles are caused by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low-velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (1) x-ray evidence of minute, multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (6) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

The Veteran also argues that he is entitled to an increased 
evaluation for a left shoulder disability, secondary to the 
gunshot wound to the left base of the neck.

The Veteran's left shoulder disability is rated by analogy to 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, covering 
limitation of motion of the arm, a 20 percent rating is 
warranted for limitation of motion at the shoulder level.

A normal range of motion of the shoulder is forward flexion 
and abduction to 180 degrees (with shoulder level at 90 
degrees), and internal and external rotation to 90 degrees. 
 38 C.F.R. § 4.71a, Plate I.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

While service treatment records do not include treatment 
records of the gunshot wound, the evidence of record shows 
that the Veteran sustained a gunshot wound to the left face 
and left base of the neck while serving in Vietnam.  He was 
hospitalized for 10 days and received no additional treatment 
for his gunshot wound while in service.  See September 2008 
VA examination.

In April 2003, the Veteran was afforded a VA examination for 
his joints.  The Veteran complained of constant left shoulder 
pain secondary to his gunshot wound to the posterior neck 
region.  Aggravating factors were described as excessive 
movement of the left shoulder, holding or lifting heavy 
objects with the left arm, and weather changes.  Range of 
motion testing of the left shoulder showed flexion and 
abduction to 160 degrees and internal and external rotation 
to 90 degrees.

At a February 2004 VA examination, the Veteran reported 
constant left shoulder pain on a daily basis, exacerbated by 
lifting heavy objects at work.  On Physical examination no 
significant tissue loss was noted.  A three centimeter by 
half centimeter scar was found at the base of the neck at the 
trapezius muscle.  The scar was adherent and tender with no 
keloid.  There was no bone, tendon, joint, nerve damage, or 
muscle herniation.  Muscle strength was rated as a four out 
of five.  The muscle group could move the joint through with 
less comfort, endurance, and strength than the Veteran's 
right side.  All activities of daily living could be done, 
with pain and discomfort with heavy lifting.  The Veteran was 
easily fatigued and limited by pain and stiffness.  Flexion 
of the left shoulder was zero to 160 degrees with pain at the 
base of the left neck starting at 150 degrees.  Abduction was 
zero to 170 degrees with pain at the base of the left neck.  
Internal and external rotations were zero to 90 degrees with 
no significant pain.  An x-ray of the left shoulder showed 
that the bony structures were intact.  The acromioclavicular 
joint and the glenohumeral joint were unremarkable.  The 
impression was an essentially normal radiograph of the left 
shoulder.

At a September 5, 2008 VA muscle examination, the Veteran 
reported constant left-sided neck pain.  The pain was 
exacerbated by turning his head to the left and lifting his 
arm.  The Veteran denied radicular pain but reported 
stiffness on a daily basis.  An examination of the neck 
showed a three centimeter by one-half centimeter nontender, 
adherent scar on the base of the left neck.  There was no 
significant soft tissue loss.  An examination of the cervical 
spine showed no muscle spasm and no tenderness.  Cervical 
range of motion was zero to 40 degrees of flexion, zero to 40 
degrees of extension, zero to 70 degrees of rotation 
bilaterally, and zero to 35 degrees of left lateral flexion, 
with pain at 30 degrees at the site of the exit wound.  
Painful left lateral flexion was noted by verbal response and 
guarding.  There was no additional pain on repetitive 
testing.  No atrophy of the trapezius was found.  Muscle tone 
and deep tendon reflexes were normal.  Weakness, lack of 
endurance, and incoordination were not factors in testing.

X-rays showed mild degenerative changes consistent with 
spondylosis, mild narrowing of the C5/C6 and C6/C7 disc 
space, and mild multi-level bilateral foramina stenosis.  No 
retained metallic foreign bodies were identified.  The 
examiner noted that the Veteran had residuals of a gunshot 
wound to the base of the left neck, causing chronic pain 
suggestive of neuropathic pain, which may represent injury to 
the cervical cutaneous nerve.  There was no evidence of any 
major peripheral nerve injury, bone/tendon/joint injury, 
significant vascular injury, or significant soft tissue loss.  
The depth of the gunshot could not be determined accurately 
at the time of the examination.  There was no residual 
weakness of the left trapezius muscle.  The wound location 
was inconsistent with the involvement of the supraspinatis 
tendon.  The examiner noted that the cervical degenerative 
changes were unrelated to the gunshot wound, but was at least 
in part responsible for the compromise of the left lateral 
cervical spine flexion.  The Veteran had low-grade 
generalized weakness, which most likely represented age and 
deconditioning and was not attributed to focal neurologic or 
muscle deficit.  The Veteran's trapezial strength was 
symmetric.  Under multiple repetitions, fatigue was not 
apparent in the left trapezius muscle.  The examiner noted, 
however, that this did not address the possibility of muscle 
fatigue occurring after prolonged overhead activity.  Thus, 
there was a possibility that the gunshot wound at least in 
part contributed to an impingement syndrome disorder, but it 
was unlikely that the gunshot would contributed "in any 
meaningful way" to his impingement syndrome.

Based on the evidence of record, the Board finds that the 
Veteran's muscle disability is not severe.  There are no 
ragged or depressed scars indicating wide damage to the 
muscle.  The trapezius muscle had good strength, and there 
was no atrophy found.  The Veteran reported pain mainly when 
lifting heavy objects, and he had no weakness or fatigue in 
his trapezius muscle.  Tests of strength, endurance, and 
coordinated movements compared with the corresponding muscles 
of the right side did not indicate severe impairment of 
function.  The Veteran's trapezial strength was symmetric.  
No retained metallic foreign bodies were identified in x-
rays.  Thus, the Board finds that the Veteran has not meet 
the criteria for a higher rating under Diagnostic Code 5301.

For the period through September 4, 2008, the evidence of 
record does not reveal that the Veteran is entitled to a 
higher evaluation for his left shoulder disability.  As 
contemplated by the Diagnostic Code, the Veteran's limitation 
of left shoulder motion was within the normal range and was 
not limited to the shoulder level.  Although the Veteran 
reported pain, especially when lifting heavy items, pain did 
not further limit his range of motion in his left shoulder.  
For these reasons, a higher rating is not warranted for his 
left shoulder joint disability for the period through 
September 4, 2008.

The Veteran's disability picture was not unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
The evidence of record shows that the Veteran's disabilities 
have not resulted in a marked interference with employment, 
or required frequent periods of hospitalization.  The Veteran 
noted at his VA examinations that he had trouble lifting 
heavy items at work due to his shoulder disabilities.  There 
is no indication, however, that his shoulder causes a marked 
interference with employment beyond what that contemplated by 
his current ratings.  The schedular criteria adequately 
compensate the Veteran for the nature and extent of severity 
of the disabilities at issue.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
referral for consideration of extraschedular rating.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a gunshot wound to the left base of the neck involving 
Muscle Group I is denied.

Entitlement to a rating in excess of 10 percent for a left 
shoulder disability, secondary to a gunshot wound to the left 
base of the neck, for the period through September 4, 2008, 
is denied.


REMAND

In July 2008, the Veteran's claim of entitlement to an 
increased rating for a left shoulder disability was remanded, 
inter alia, for a new VA examination.  The September 2008 VA 
joint examination report included general information about 
range of motion testing, to include an explanation of the 
normal range of motion for each musculoskeletal area.  After 
each explanation, the examining physician noted "n/a" to 
indicate that the range of motion of that part was not 
tested.  Under the shoulder, the normal range of motion is 
listed, but the examiner appears to have failed to report the 
Veteran's actual range of left shoulder motion demonstrated 
during the examination.  It appears that the examiner did 
test the Veteran's range of motion because he did not write 
"n/a," and he later commented that "[l]oss of motion is 
consistent with low-grade adhesive capsulitis secondary to 
restricted range of motion due to guarding caused by pain 
from the impingement syndrome."  This strongly suggests that 
the Veteran had some loss of motion in his left shoulder.  In 
the September 2009 supplemental statement of the case, the RO 
misinterpreted the normal range of motion numbers listed in 
the examination report as the Veteran's own test results, and 
incorrectly relied on these numbers to continue a denial of 
the claim.

The Board finds that the Veteran's examination was inadequate 
because the examiner failed to provide the range of motion 
results for the left shoulder.  In light of the inadequate 
examination, this matter must be remanded again to afford the 
Veteran another VA examination.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an orthopedic examination with a 
physician.  The Veteran's file is to be 
provided to and reviewed by the physician 
prior to the examination.  All tests, 
including range of motion tests, should be 
completed in accordance with the latest 
AMIE worksheets for rating disorders of 
the musculoskeletal system.  All findings 
should be fully documented and explained 
in detail.

The examiner is to render specific 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the left shoulder 
disability.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  The examiner 
is to address whether, and to what extent, 
the Veteran experiences any functional 
loss due to pain and/or any of the other 
symptoms during flare-ups and/or with 
repeated use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
Finally, the examiner is to classify the 
degree to which the left shoulder disorder 
interferes with the Veteran's ability to 
work.

2.  Thereafter, the RO should readjudicate 
the claim of entitlement to an increased 
rating for a left shoulder disability, 
secondary to a gunshot wound to the left 
base of the neck, since September 5, 2008.  
If the claim is denied, a supplemental 
statement of the case must be issued, and 
the appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


